Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 09/10/2020.
Claims 1-9 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-9 are directed to a method (i.e., a process).  Accordingly, claims 1-9 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that claim 1 covers a method claim.
Specifically, independent claim 1 recites:
A biometric data processing method comprising:
measuring biometric data of an examinee;
determining a standard range in a graph corresponding to the biometric data; and
providing the examinee with visualized information by overlaying the standard range and the biometric data on the graph,
wherein the graph comprises one axis based on age and another axis based on the biometric data.
The Examiner submits that the foregoing underlined limitations constitute: (a) “mathematical concepts” determining a standard range correlating to an individual’s age and measured biometric data using a graph all relate to a mathematical relationship. 
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 2-9 (similarly to claim 1), these claims constitute: (a) “mathematical concepts” determining a standard range correlating to an individual’s age and measured biometric data using a graph all relate to a mathematical relationship. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because devising a scheme of upper and lower standard range values according the individual’s age, Whole Body ECW Ratio (ECW/TBW), Visceral Fat Area (VFA), Body Mass Index (BMI), Waist Hip Ratio (WHR), Fat Free Mass Index (FFMI), Percent Body Fat (PBF) and Weight are based on observations, evaluations and analysis that can be performed in the human mind or with a pen and pencil.
In relation to claims 2-9, these claims merely recite specific kinds of upper and lower standard range values. For example, the standard range for Weight (kg) is as follows: at the age of 30, the upper limit of the standard range has a value of 84.3 or more and 86.8 or less, and the lower limit of the standard range has a value of 57.3 or more and 59.1 or less.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows:
A biometric data processing method comprising:
measuring biometric data of an examinee;
determining a standard range in a graph corresponding to the biometric data; and
providing the examinee with visualized information by overlaying the standard range and the biometric data on the graph,
wherein the graph comprises one axis based on age and another axis based on the biometric data.
For the following reasons, the Examiner submits that there are no additional limitations to integrate the above-recited at least one abstract idea into a practical application.
Regarding the biometric data processing apparatus 100 includes a memory 110 and a processor 120, processing device running on an operating system, computer-readable media in a form of a program instruction executable through various computer, digital signal processor (DSP), processor, controller, application specific integrated circuit (ASIC), programmable logic element such as field programmable gate array (FPGA), and other electronic devices (See Specification and Fig. 1), the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-9 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-9 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the biometric data processing apparatus 100 includes a memory 110 and a processor 120, processing device running on an operating system, computer-readable media in a form of a program instruction executable through various computer, digital signal processor (DSP), processor, controller, application specific integrated circuit (ASIC), programmable logic element such as field programmable gate array (FPGA), and other electronic devices, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Therefore, claims 1-9 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okura (U.S. 7,962,205 B2) in view of The Professional’s Guide to the InBody Result Sheet.
Regarding claim 1, Okura discloses: 
A biometric data processing method (See Fig. 4A-4H) comprising:
measuring biometric data of an examinee (See, Fig. 3, Step S8, Fig. 4E, 4F, where exemplary biometric data as a Bioelectric impedance measurement is used to estimate body fat percentage mentioned in column 8, lines 11- 21.);
determining a standard range in a graph corresponding to the biometric data (See Fig. 5, a graph showing a relationship between actually measured body fat percentage and estimated body fat percentage.); and
The Professional’s Guide further teaches:
 	providing the examinee with visualized information by overlaying the standard range and the biometric data on the graph (See exemplary Visceral Fat Area graph on page 4, where the geometric shaded area construes standard ranges and patient Jane Doe’s 127.8 VFA (cm2) is biometric data overplayed on the Visceral Fat Area graph.)
wherein the graph comprises one axis based on age and another axis based on the biometric data (See overview Result Sheet on page 4, where the graph as visualization information correlates a person’s Age (along X-Axis) with Visceral Fat Area (along Y-Axis). Also, see pages 33-34.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura to include providing visualized information by overlaying the standard range and the biometric data on the graph axis based on age and another axis based on the biometric data as taught by The Professional’s Guide in order to give the examinee some insight and incentive to improve her health, wellness and fitness.    
Claim 2:
Although Okura discloses data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre- stored reference data, when the examinee is at the age of 20, at the age of 30, at the age of 40, at the age of 50 and at the age of 60 (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura does not explicitly teach upper and lower limits of standard ranges regarding Whole Body ECW Ratio (ECW/TBW) data. The Professional’s Guide teaches:
wherein the biometric data comprises Whole Body ECW Ratio (ECW/TBW) data (See ECW Ratio Analysis on page 10.),
the standard range is a range that is determined, 
the upper limit of the standard range has a value of 0.382 or more and 0.383 or less, and the lower limit of the standard range has a value of 0.370 or more and 0.372 or less,
the upper limit of the standard range has a value of 0.383 or more and 0.384 or less, and the lower limit of the standard range has a value of 0.372 or more and 0.373 or less, 
the upper limit of the standard range has a value of 0.384 or more and 0.386 or less, and the lower limit of the standard range has a value of 0.373 or more and 0.375 or less, 
the upper limit of the standard range has a value of 0.386 or more and 0.389 or less, the lower limit of the standard range has a value of 0.375 or more and 0.378 or less, and
the upper limit of the standard range has a value of 0.390 or more and 0.394 or less, and the lower limit of the standard range has a value of 0.379 or more and 0.382 or less (Taught on page 10, as acceptable ECW Ratio range between 0.36-0.39.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura to include upper and lower limits of standard ranges regarding Whole Body ECW Ratio (ECW/TBW) data as taught by The Professional’s Guide in order to give the examinee some insight and incentive to improve her protein-rich diet correlated to Soft Lean Mass and cellular nutrient retention as mentioned in pages 6-7.    
Claim 3:
Although Okura discloses The biometric data processing method of claim 1, wherein the biometric data comprises Visceral Fat Area (VFA) (See Fig. 3, S11, Visceral Fat Cross-Section Area computing process and Visceral Fat Area (VFA) calculation in column 9, lines 1-11.) data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre-stored reference data (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura does not explicitly teach upper and lower limits of standard ranges applied to the biometric data comprising Visceral Fat Area (VFA). The Professional’s Guide teaches:
the standard range is a range that is determined
the upper limit of the standard range has a value of 112.0 or more and 124.3 or less, and the lower limit of the standard range has a value of 39.3 or more and 42.5 or less,
at the age of 30, the upper limit of the standard range has a value of 120.9 or more and 147.7 or less, and the lower limit of the standard range has a value of 42.8 or more and 50.0 or 15 less, 
at the age of 40, the upper limit of the standard range has a value of 142.8 or more and 159.7 or less, and the lower limit of the standard range has a value of 49.8 or more and 58.4 or less, 
at the age of 50, the upper limit of the standard range has a value of 154.8 or more and 175.4 or less, and the lower limit of the standard range has a value of 58.3 or more and 69.2 or less, and
at the age of 60, the upper limit of the standard range has a value of 172.3 or more and 186.7 or less, and the lower limit of the standard range has a value of 66.9 or more and 80.4 or less (See overview Result Sheet on page 4, where the graph as visualization information correlates a person’s Age (along X-Axis) with Visceral Fat Area (along Y-Axis). Also, see pages 33-34.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura to include upper and lower limits of standard ranges regarding the biometric data comprises Visceral Fat Area (VFA) as taught by The Professional’s Guide in order to give the examinee some insight and incentive to improve her health by removing a poor diet, excessive alcohol and a sedentary lifestyle.    
Claim 4:
Although Okura discloses The biometric data processing method of claim 1, wherein the biometric data comprises Body Mass Index (BMI) (See BMI calculations in column 8, lines 49-50, lines 15-24.) data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), Okura does not explicitly teach upper and lower limits of standard ranges applied to the biometric data comprising Body Mass Index (BMI). The Professional’s Guide teaches:
the standard range is a range that is determined according to the age based on pre- stored reference data,
at the age of 20, the upper limit of the standard range has a value of 28.9 or more and 30.9 or less, and the lower limit of the standard range has a value of 20.7 or more and 21.4 or less,
at the age of 30, the upper limit of the standard range has a value of 31.0 or more and 31.9 or less, and the lower limit of the standard range has a value of 21.5 or more and 22.1 or less, 
at the age of 40, the upper limit of the standard range has a value of 32.0 or more and 32.5 or less, and the lower limit of the standard range has a value of 22.2 or more and 22.6 or less, 
at the age of 50, the upper limit of the standard range has a value of 32.2 or more and 15 32.4 or less, and the lower limit of the standard range has a value of 22.4 or more and 22.6 or less, and 
at the age of 60, the upper limit of the standard range has a value of 32.0 or more and 32.5 or less, and the lower limit of the standard range has a value of 22.3 or more and 22.5 or less. (See Obesity Analysis chart on page 18, where the Normal BMI ranges from 18.5 to 25.0 and Over Normal ranges above 25.0 to 55.0.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura to include upper and lower limits of standard ranges applied to the biometric data comprising Body Mass Index (BMI) as taught by The Professional’s Guide when the examinee’s height is abnormally tall or short.    
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (U.S. 7,962,205 B2) in view of The Professional’s Guide to the InBody Result Sheet further in view of Charter Electronic Co, Ltd.
	Claim 5:
Although Okura discloses data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre- stored reference data, when the examinee is at the age of 20, at the age of 30, at the age of 40, at the age of 50 and at the age of 60 (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura and The Professional’s Guide do not explicitly teach upper and lower limits of standard ranges regarding Whole Body Phase Angle data. The Charter Electronic Co, Ltd teaches:
wherein the biometric data comprises Whole Body Phase Angle data,
the upper limit of the standard range has a value of 6.20 or more and 6.28 or less, and the lower limit of the standard range has a value of 5.09 or more and 5.13 or less,
the upper limit of the standard range has a value of 6.15 or more and 6.21 or less, and the lower limit of the standard range has a value of 5.05 or more and 5.11 or 5 less,
the upper limit of the standard range has a value of 5.94 or more and 6.15 or less, and the lower limit of the standard range has a value of 4.88 or more and 5.08 or less,
the upper limit of the standard range has a value of 5.63 or more and 5.93 or less, and the lower limit of the standard range has a value of 4.60 or more and 4.86 or less, and
the upper limit of the standard range has a value of 5.19 or more and 5.58 or less, and the lower limit of the standard range has a value of 4.28 or more and 4.57 or less (See pages 2-4, charts with example Phase Angle (PA) correlation with Age and PA (Whole-Body) ranges for individuals who are Anorexic, lean, ballet dancers and other group). 
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura and The Professional’s Guide to include upper and lower limits of standard ranges regarding Whole Body Phase Angle data as taught by the Charter Electronic Co, Ltd in order to give the examinee some insight and incentive to stay active and in-shape, especially during the natural progression of aging.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (U.S. 7,962,205 B2) in view of The Professional’s Guide to the InBody Result Sheet further in view of Waist-to-Hip Ratio: Chart, Meaning, and More.
	Claim 6:
Although Okura discloses data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre- stored reference data, when the examinee is at the age of 20, at the age of 30, at the age of 40, at the age of 50 and at the age of 60 (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura and The Professional’s Guide do not explicitly teach upper and lower limits of standard ranges regarding Whole Body ECW Ratio (ECW/TBW) data. The Waist-to-Hip-Ratio: Chart teaches:
wherein the biometric data comprises Waist Hip Ratio (WHR),
the standard range is a range that is determined, 
the upper limit of the standard range has a value of 0.97 or more and 0.99 or less, and the lower limit of the standard range has a value of 0.83 or more and 0.84 or less,
the upper limit of the standard range has a value of 0.99 or more and 1.01 or less, and the lower limit of the standard range has a value of 0.84 or more and 0.85 or 25 less,
the upper limit of the standard range has a value of 1.01 or more and 1.02 or less, and the lower limit of the standard range has a value of 0.85 or more and 0.86 or less, 
the upper limit of the standard range has a value of 1.02 or more and 5 1.03 or less, and the lower limit of the standard range has a value of 0.86 or more and 0.87 or less, and 
the upper limit of the standard range has a value of 1.03 or more and 1.03 or less, and the lower limit of the standard range has a value of 0.87 or more and 0.87 or less (Taught on pages 1-3, as 0.80 or lower and 1.0 or higher).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura and The Professional’s Guide to include upper and lower limits of standard ranges regarding Waist Hip Ratio (WHR) data as taught by the Waist-to-Hip-Ratio: Chart in order to give the examinee some insight and incentive to improve her abdominal workout regimen and calorie intake.    
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (U.S. 7,962,205 B2) in view of The Professional’s Guide to the InBody Result Sheet further in view of FFMI Calculator.
	Claim 7:
Although Okura discloses data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre- stored reference data, when the examinee is at the age of 20, at the age of 30, at the age of 40, at the age of 50 and at the age of 60 (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura and The Professional’s Guide do not explicitly teach upper and lower limits of standard ranges regarding Fat Free Mass Index (FFMI) data. The FFMI Calculator teaches:
wherein the biometric data comprises Fat Free Mass Index (FFMI),
the standard range is a range that is determined, 
the upper limit of the standard range has a value of 18.5 or more and 19.1 or less, and the lower limit of the standard range has a value of 15.5 or more and 15.8 or less,
the upper limit of the standard range has a value of 19.1 or more and 19.3 or less, and the lower limit of the standard range has a value of 15.8 or more and 16.1 or less, 
the upper limit of the standard range has a value of 19.1 or more and 19.3 or less, and the lower limit of the standard range has a value of 16.0 or more and 16.1 or less, 
the upper limit of the standard range has a value of 18.5 or more and 19.0 or less, and the lower limit of the standard range has a value of 15.6 or more and 15.9 or less, and
the upper limit of the standard range has a value of 18.1 or more and 18.4 or less, and the lower limit of the standard range has a value of 15.2 or more and 15.5 or less (Taught on pages 1-3, FFMI Interpretation, ranges as 14-15, 14-17, 15-18, 16-17, 18-20 and 19-21.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura and The Professional’s Guide to include upper and lower limits of standard ranges regarding Fat Free Mass Index (FFMI) data as taught by the FFMI Calculator in order to give the examinee some insight when setting fitness goals for acquiring more muscle mass.    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (U.S. 7,962,205 B2) in view of The Professional’s Guide to the InBody Result Sheet further in view of Body Fat Percentage Charts for Men and Women.
	Claim 8:
Although Okura discloses Percent Body Fat (PBF) data (See column 2, lines 4-18, 37-45.), data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre- stored reference data, when the examinee is at the age of 20, at the age of 30, at the age of 40, at the age of 50 and at the age of 60 (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura and The Professional’s Guide do not explicitly teach upper and lower limits of standard ranges regarding the Percent Body Fat (PBF) data. The Body Fat Percentage Charts teaches:
wherein the biometric data comprises Percent Body Fat (PBF) data,
the standard range is a range that is determined, 
the upper limit of the standard range has a value of 38.6 or more and 40.8 or less, and the lower limit of the standard range has a value of 22.0 or more and 23.0 or less,
the upper limit of the standard range has a value of 40.9 or more and 42.1 or less, and the lower limit of the standard range has a value of 23.3 or more and 24.4 or 15 less, 
the upper limit of the standard range has a value of 42.1 or more and 43.5 or less, and the lower limit of the standard range has a value of 24.6 or more and 26.3 or less, 
the upper limit of the standard range has a value of 43.5 or more and 20 44.7 or less, and the lower limit of the standard range has a value of 26.3 or more and 28.2 or less, and
the upper limit of the standard range has a value of 44.9 or more and 45.8 or less, and the lower limit of the standard range has a value of 28.1 or more and 29.7 or less (Taught on pages 1-3, as the Body fat percentage table for women.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura and The Professional’s Guide to include upper and lower limits of standard ranges regarding Percent Body Fat (PBF) data as taught by the Body Fat Percentage Charts in order to give the examinee some insight when setting fitness goals for reducing unhealthy body fat.    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (U.S. 7,962,205 B2) in view of The Professional’s Guide to the InBody Result Sheet further in view of Average Weight for Women.
	Claim 9:
Although Okura discloses Weight data (See Fig. 3, S6, column 8, lines 3-10.), data about a female (See Fig. 3, Step S5, Fig. 4D, column 7, lines 54-66 with option to select female.), according to the age based on pre- stored reference data, when the examinee is at the age of 20, at the age of 30, at the age of 40, at the age of 50 and at the age of 60 (See Fig. 3, Step S4, Fig. 4D, column 6, lines 46-48, column 7, lines 47-51, where any age can be selected.), Okura and The Professional’s Guide do not explicitly teach upper and lower limits of standard ranges regarding the Weight data. The Average Weight for Women teaches:
wherein the biometric data comprises Weight data,
the standard range is a range that is determined, 
at the age of 20, the upper limit of the standard range has a value of 78.6 or more and 84.1 or less, and the lower limit of the standard range has a value of 55.2 or more and 57.3 or less,
at the age of 30, the upper limit of the standard range has a value of 84.3 or more and 86.8 or less, and the lower limit of the standard range has a value of 57.3 or more and 59.1 or 10 less, 
at the age of 40, the upper limit of the standard range has a value of 86.9 or more and 88.0 or less, and the lower limit of the standard range has a value of 59.2 or more and 60.1 or less, 
at the age of 50, the upper limit of the standard range has a value of 86.7 or more and 15 88.0 or less, and the lower limit of the standard range has a value of 59.5 or more and 60.1 or less, and 
at the age of 60, the upper limit of the standard range has a value of 84.5 or more and 86.8 or less, and the lower limit of the standard range has a value of 58.2 or more and 59.3 or less (See pages 1-3, Average Weight for Women according to Age Interval.).
Therefore, it would have been obvious to one of ordinary skill in the art of health and fitness before the effective filing date of the claimed invention to modify the method of Okura and The Professional’s Guide to include upper and lower limits of standard ranges regarding Weight data as taught by the Average Weight for Women in order to give the examinee some insight when setting fitness goals for reducing unhealthy body fat.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        11/02/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686